Citation Nr: 0002021	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
colon and rectum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service June 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT


1.  Service records verify that the veteran participated in 
atmospheric nuclear testing, Operation HARDTACK, in 1958.

2.  After military service, colon cancer of the rectum was 
diagnosed in 1993.

3.  There is no competent evidence of a nexus between the 
veteran's current carcinomas of the colon and rectum and any 
incidents of service, including in-service exposure to 
ionizing radiation.


CONCLUSION OF LAW

The claims of service connection for colon and rectum cancer 
are not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are negative for complaints, 
treatment, or diagnoses of carcinomas of the colon or rectum.  
When examined in October 1958 for discharge from service, 
there were no abnormalities noted.  The veteran filed a claim 
for colon cancer secondary to radiation exposure in July 
1993.

VA outpatient treatment records dated in May 1993 show that 
the veteran underwent flexible sigmoidoscopy.  The impression 
was large fungating friable mass, probable adenocarcinoma. 

VA hospitalization report dated in May 1993 shows that the 
veteran was admitted with complaints of diarrhea.  

VA hospitalization report dated in June 1993 shows that the 
veteran underwent the following: low anterior resection with 
Hartman's procedure, end-on descending colotomy, feeding 
catheter jejunostomy, placement of omental pedicle in pelvis, 
and appendectomy.   

VA hospitalization report dated in July 1993 shows that the 
veteran underwent subclavian line placement.  The diagnoses 
were colon cancer of the rectum and status post chemotherapy 
with 5-FU and pelvic X-ray therapy.

VA hospitalization report dated in August 1993 shows that the 
veteran was admitted for chemotherapy and radiation therapy 
cycle two.

The veteran has asserted that he observed three nuclear 
detonations during his 1957-1958 tour of duty at the Marshall 
Islands, was based at Kwajalein, wore a film badge during a 
3-4 day stay at Enewetak, and was 10 to 30 miles from the 
detonations that he saw.  

A letter dated in July 1997 was received from the Defense 
Special Weapons Agency (DSWA) confirming that the veteran had 
been a participant in Operation HARDTACK I in 1958.  The 
veteran was reported to be an Aviation Botswain's Mate Third 
Class (AB3), who was an UF-1 aircraft flight crew member 
during HARDTACK.  He served from July 7, 157 to October 1, 
1958.  During that time, 32 nuclear shots were detonated, the 
veteran participated in 26 flights.  Only once- when POPLAR 
detonated at Bikini Atoll did a nuclear detonation coincident 
with one of the flights (from Majuro to Kwajalein).  Majuro 
was about 380 miles south of Bikini.  The veteran was known 
to have been at Eneu Island, Bikini Atoll, and Enewetak 
Island.  While the veteran was at Enewatak, UMBRELLA and 
MAPLE were fired.  None was fired while he was at Bikini.  

A search of dosimetry data revealed a record of one film 
badge in the veteran's name had been located but there was no 
indication that the badge was returned.  A scientific dose 
reconstruction indicated that the veteran was too distant 
from HARDTACK I detonations to have accrued dose from either 
initial gamma or neutron radiation.  His dose from initial 
radiation was 0 rem.  It was noted that some effects of 
nuclear detonations, including visible light and audible 
sound, were prominent at much greater distances than initial 
gamma and neutron radiation.  There was no indication that 
fallout from any HARDTACK I shot descended on the islands of 
Kwajalein Atoll, or that any of his flights on shot days 
could have intercepted airborne radioactive debris.  The 
veteran's total dose from residual gamma radiation was 0.1 
rem.  It was reported that the veteran's 50 year committed 
dose to the colon and rectum was less than 0.1 rem.  

The RO in April 1998 referred the case to the VA Compensation 
and Pension Service Director (designee of VA Under Secretary 
for Benefits) who then forwarded the claim to the VA Under 
Secretary for Health for review with a memorandum noting the 
dose estimate for the veteran, the diagnosis of colon and 
rectum cancer in 1993, and the veteran's age at exposure.  A 
September 1998 opinion of the Assistant Chief Medical 
Director for Public Health and Environmental Hazards (a 
physician designee of the VA Under Secretary for Health) 
found it unlikely that the veteran's colorectal cancer could 
be attributed to exposure to ionizing radiation in service.  
The opinion relied upon CIRRPC Science Panel Report Number 6, 
1988 and Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BIER V) 1990 as it related to the veteran's age 
and dose estimate.  The VA Compensation and Pension Service 
Director in October 1998 after review of the record and the 
medical opinion opined that there was no reasonable 
possibility that the veteran's disability was the result of 
such exposure.


Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. 

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection on the basis of inservice exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 
(1998); (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303(d) (1999), a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service," Combee v. Brown, 35 F.3d 1039, 1043 (Fed. 
Cir. 1994), or (3) by demonstrating direct service connection 
under § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" 
listed by the Secretary in § 3.311(b); see Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  This third route is, then, 
actually just another way of showing direct service 
connection but with certain added assistance by the Secretary 
in developing the facts pertinent to the claim.  See 38 
C.F.R. § 3.311(f) (requiring that service-connection 
determination after § 3.311 claim development be made under 
"generally applicable" VA adjudication provisions set forth 
in part 3 of title 38, Code of Federal Regulations).  Hilkert 
v. West, 11 Vet. App. 284 (1998)


For purposes of 38 C.F.R. § 3.311, the 
term "radiogenic disease" means a disease 
that may be induced by ionizing radiation 
and shall include the following: 
(i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) 
Thyroid cancer; (iii) Breast cancer; (iv) 
Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; 
(x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) 
Non- malignant thyroid nodular disease; 
(xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv)  Any other cancer.  

38 C.F.R. § 3.311(b)(2) as amended 63 Fed. Reg. 
50993-50995 (September 24, 1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Derwinski, 6 Vet. App. 465, 469 (1994); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability. Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, 
there must be positive evidence the claimed disability and 
service.  Wandel v. West, 11 Vet. App. 200, 205 (1998); see 
also Hilkert v. West, 12 Vet. App. 145 (1999) (en banc). 



Analysis

Section 5107 of Title thirty-eight, United States Code 
unequivocally places an initial burden upon the claimant to 
produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).

In the instant case there is competent evidence of the 
veteran's inservice exposure to radiation, and there is 
competent evidence of current disability in the form of the 
diagnoses of colon and rectal cancer.  Thus, two of the three 
Caluza elements for a well-grounded claim have been met.  
There is no competent evidence of a link between the current 
cancers and radiation exposure or any other incident of 
service.

The provisions of 38 C.F.R. § 3.311 provide special 
assistance to veteran's with radiation diseases in proving 
their claims.  In this case that assistance has been provided 
to the veteran in proving his claim.  However, the expert 
medical opinions obtained in accordance with § 3.311 were to 
the effect that the current cancers were unrelated to 
radiation exposure in service.

Under § 3.311(e) (1999), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  

In Hilkert, the Court held, in essence, that the paragraph 
(e) (§ 3.311(e)) factors must be considered in adjudicating a 
§ 3.311 case but that each of the factors need not be 
discussed or explicitly referred to in writing for the 
regulation to function logically.  Thus, the Board may rely 
upon the VA Compensation and Pension (C&P) Service Director 
(designee of VA Under Secretary for Benefits) responses that 
followed VA medical opinions in September 1998 that relied on 
published scientific or medical evidence and discussed the § 
3.311(e) factors dispositive of the claims based on ionizing 
radiation exposure.

The VA medical opinion in 1998 discussed each of the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of the medical opinion that 
found it was unlikely the veteran's colorectal cancer could 
be attributed to exposure to ionizing radiation in service.  
The VA Compensation and Pension Service Director concurred 
with the conclusion reached and in so doing relied on 
probative evidence that considered the relevant factors and 
emphasized those dispositive of the claim based upon exposure 
to ionizing radiation.

It follows that the veteran has submitted no evidence that 
directly links the veteran's current colon or rectal cancers 
to service.  Since the claims turn on medical evidence and no 
competent evidence has been presented favorable to the claim 
from the standpoint of a medical diagnosis of colon or rectum 
cancer in service or linking colon or rectum cancer to 
exposure to ionizing radiation, the claims for service 
connection for colon cancer and rectum cancer due to ionizing 
radiation exposure must be denied as not well grounded.  


ORDER

Service connection for adenocarcinoma of the colon and rectum 
is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

